It appears from the petition in this case that appellee (petitioner) had been convicted of the offense of murder in the second degree and his punishment fixed at imprisonment in the penitentiary for the term of 25 years. His case was apparently pending on appeal.
He was properly retained in the custody of appellant (Code 1923, § 3241); and the order admitting him to bail was laid in error. The same is hereby reversed; and it is the order of this court that appellant take into custody the body of appellee, forthwith, and retain same, in accordance with the statutes made and provided.
Reversed and rendered.